*438The opinion of the court was delivered by
Lowrie, J.
— -This is a voluntary submission made in open court, with an agreement that judgment shall be entered by the prothonotary on the award. The terms of the submission seem, therefore, to exclude the right of appeal. But this was not necessary ; for no appeal is given by law in such a case. On a voluntary submission, an award made in pursuance of it, and without fraud is always final, unless the parties provide for an appeal, or for some other mode-of re-hearing.
But it is supposed that the contrary intention^ appears here, because the words “without exception or appeal,” were originally in the submission as written, and were erased at the time the submission was agreed to, and made a rule of court. We cannot possibly attribute so much importance to an erasure. Usually that which is erased is not to be read, but this wrnuld be to make it the means of announcing a most important part of the agreement. An erasure of one agreement cannot be-equivalent to the expression of a contrary agreement. The erasure left the parties without agreement on the subject, and then the rules of law must stand as their guide in relation to it.
And besides, it would be most dangerous to establish a rule that any unexpressed intention is to be inferred from an erasure. We have enough to do to construe what is written in plain words, without requiring us to interpret erasures. There ought to be no such thing in' a record, but if they be at all allowed, we must simply leave the erased writing unread.
Judgment affirmed.